--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Adamis Pharmaceuticals Corporation 8-K [adamis-8k_0107.htm]


 
Exhibit 10.1






ADAMIS PHARMACEUTICALS CORPORATION
STOCK OPTION GRANT NOTICE
INITIAL GRANT
NON-EMPLOYEE DIRECTOR
2009 EQUITY INCENTIVE PLAN
 
Adamis Pharmaceuticals Corporation (the "Company"), pursuant to its 2009 Equity
Incentive Plan (the "Plan"), and in particular, Section 13 thereof,  hereby
grants to Optionholder an option to purchase the number of shares of the
Company's Common Stock set forth below.  This option is subject to all of the
terms and conditions as set forth herein and in the Option Agreement, the Plan
and the Notice of Exercise, all of which are attached hereto and incorporated
herein in their entirety.  Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan or the Option Agreement.
 



 
Optionholder:


Date of Grant ("Grant Date"):  ______________, 2011


Vesting Commencement Date:  Grant Date


Number of Shares Subject to Option (“Option Shares”):  50,000


Exercise Price (Per Share): $___

Total Exercise Price:


Expiration Date:  The day before the 10th anniversary of the Grant Date.
   
Type of Grant:
 Nonstatutory Stock Option
   
Exercise Schedule:
Same as Vesting Schedule
   
Vesting Schedule:
25,000 of the Option Shares vest on the Grant Date.  The remaining 25,000 of the
Option Shares shall vest (and the Option shall be exercisable with respect to
such shares) over the three years from the Grant Date at the rate of 1/36th of
such Option Shares each month (694.444 shares each month, rounded down to the
nearest whole share after aggregating all fractional shares, with all remaining
shares vesting on the final month of vesting), subject to the provisions of the
Plan concerning cessation of vesting upon certain events).
   
Payment:
By one or a combination of the following methods of payment (described in the
Option Agreement):
 
o
Cash or check
 
o
Pursuant to a Regulation T program (cashless exercise) if the shares are
publicly traded
 
o
Delivery of already-owned shares if the shares are publicly traded
 
o
By net exercise, if the Company has established procedures for net exercise


 
1

--------------------------------------------------------------------------------

 
 
Additional Terms/Acknowledgements:    The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan.  Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement and the Plan
set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject with the exception of (i) options and
other equity awards previously granted and delivered to Optionholder under the
Plan or any other equity incentive plan of the Company, and (ii) the following
agreements only:
 
OTHER AGREEMENTS:   
         

 
 
OPTIONHOLDER:
 
ADAMIS PHARMACEUTICALS CORPORATION
         
By:
 
Signature
   
Signature
               
Date:   
   
Title:   
                     
Residence Address:   
   
Date:
                         

ATTACHMENTS:    Option Agreement, 2009 Equity Incentive Plan and Notice of
Exercise


 
2

--------------------------------------------------------------------------------

 


ADAMIS PHARMACEUTICAL CORPORATION
2009 EQUITY INCENTIVE PLAN


OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)
 
Pursuant to your Stock Option Grant Notice ("Grant Notice") and this Option
Agreement, Adamis Pharmaceuticals Corporation (the "Company") has granted you an
option under its 2009 Equity Incentive Plan (the "Plan") to purchase the number
of shares of the Company's Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Option Agreement but defined in the Plan shall have the same
definitions as in the Plan.
 
The details of your option are as follows:
 
1.           VESTING. Subject to the limitations contained herein, your option
will vest as provided in your Grant Notice, provided that vesting will cease
upon the termination of your Continuous Service.  In addition, the following
provisions shall apply to this option unless otherwise provided in any other
written agreement between the Company and you.  In the event of a Corporate
Transaction, any surviving corporation or acquiring corporation may assume or
continue this option under the Plan or may substitute a similar stock option for
this option.  If any surviving corporation or acquiring corporation does not
assume or continue this option or substitute a similar option for this option,
then provided that your Continuous Service has not terminated before the
effective time of the Corporate Transaction, the vesting of this option will
(contingent upon the effectiveness of the Corporate Transaction) be accelerated
in full to a date before the effective time of the Corporate Transaction as the
Board may determine, and in such event this option will terminate on the
effective time of the Corporate Transaction if not exercised (if applicable) at
or before such effective time unless the Board otherwise determines.


2.           NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for any Capitalization
Adjustment, as provided in the Plan.


3.           METHOD OF PAYMENT.  Payment of the exercise price is due in full
upon exercise of all or any part of your option. You may elect to make payment
of the exercise price in cash or by check or in any other manner permitted by
your Grant Notice, which may include one or more of the following:


(a)           In the Company's sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal or other national
publication or source, pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Stock, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds.

 
3

--------------------------------------------------------------------------------

 


(b)           In the Company's sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company's reported earnings (generally six
months) or that you did not acquire, directly or indirectly from the Company,
that are owned free and clear of any liens, claims, encumbrances or security
interests, and that are valued at Fair Market Value on the date of exercise.
"Delivery" for these purposes, in the sole discretion of the Company at the time
you exercise your option, shall include delivery to the Company of your
attestation of ownership of such shares of Common Stock in a form approved by
the Company. Notwithstanding the foregoing, you may not exercise your option by
tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company's stock.


(c)           If the Company has established procedures for net exercise of
options, then by a "net exercise" arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from you to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be outstanding under your option and will not be exercisable thereafter
to the extent that (i) shares are used to pay the exercise price pursuant to the
"net exercise," (ii) shares are delivered to you as a result of such exercise,
and (iii) shares are withheld to satisfy tax withholding obligations.


(d)           In any other form of legal consideration that may be acceptable to
the Board.


4.           WHOLE SHARES.  You may exercise your option only for whole shares
of Common Stock.


5.           SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act. The exercise of your option
must also comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.


6.           TERM.  You may not exercise your option before the commencement or
after the expiration of its term or after the term expires.  The term of your
option commences on the Date of Grant and expires upon the earliest of the
following:

 
4

--------------------------------------------------------------------------------

 

(a)         immediately upon the termination of your Continuous Service for
Cause;


(b)         twelve (12) months after the termination of your Continuous Service
for any reason (including after the termination of your Continuous Service in
connection with a Change in Control where all of the unvested shares subject to
your option become fully vested and exercisable immediately before the effective
date of such Change in Control in accordance with the provisions of Section 1
above), other than your Disability or death (the "Twelve Month Post-Termination
Exercise Period");


(c)         twelve (12) months after the termination of your Continuous Service
due to your Disability;


(d)         twelve (12) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;


(e)          the Expiration Date indicated in your Grant Notice;


(f)           the day before the tenth (10th) anniversary of the Date of Grant;
or


(g)          otherwise as may be provided Section 13.7 of the Plan.
 
In addition, if your sale of the shares acquired upon exercise of your option
would subject you to suit under Section 16(b) of the Exchange Act, your option
shall remain exercisable for an additional period until the earlier of (i) the
expiration of a period of ten (10) days after the date on which a sale of the
shares by you would no longer be subject to such suit, or (ii) the Expiration
Date indicated in your Grant Notice.
 
7.           EXERCISE.


(a)           You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.


(b)           By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.

 
5

--------------------------------------------------------------------------------

 

8.           TRANSFERABILITY.


(a)           Restrictions on Transfer.  Your option is not transferable except
by will or by the laws of descent and distribution and shall be exercisable
during your lifetime only by you; provided, however, that the Board may, in its
sole discretion, permit you to transfer your option in a manner that is not
prohibited by applicable tax and/or securities laws upon your request.


(b)           Domestic Relations Orders.  Notwithstanding the foregoing, your
option may be transferred pursuant to a domestic relations order.


(c)           Beneficiary Designation.  Notwithstanding the foregoing, you may,
by delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of your
death, shall thereafter be entitled to exercise your option.


9.           OPTION NOT A SERVICE CONTRACT  Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.


10.           WITHHOLDING OBLIGATIONS.    


(a)           At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision as directed by the Company (including by means
of a "cashless exercise" pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board to the extent directed by the Company),
for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your option.


(b)           Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable conditions or restrictions
of law, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law.  Any adverse consequences to you arising in connection with
such share withholding procedure shall be your sole responsibility.


(c)           You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.

 
6

--------------------------------------------------------------------------------

 


11.           PARACHUTE PAYMENTS.


(a)           If any payment or benefit you would receive pursuant to a Change
in Control from the Company or otherwise ("Payment") would (i) constitute a
"parachute payment" within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then such Payment shall be equal to the Reduced Amount.
The "Reduced Amount" shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting "parachute payments" is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order
unless you elect in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the effective
date of the event that triggers the Payment): reduction of cash payments;
cancellation of accelerated vesting of Stock Awards; reduction of employee
benefits. In the event that acceleration of vesting of Stock Award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of your Stock Awards (i.e., earliest granted Stock
Award cancelled last) unless you elect in writing a different order for
cancellation.


(b)           The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.


(c)           The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company, except as specified below.

 
7

--------------------------------------------------------------------------------

 

(d)           If, notwithstanding any reduction described in this Section, the
IRS determines that you are liable for the Excise Tax as a result of the receipt
of the payment of benefits as described above, then you shall be obligated to
pay back to the Company, within thirty (30) days after a final IRS determination
or in the event that you challenge the final IRS determination, a final judicial
determination, a portion of the payment equal to the "Repayment Amount." The
Repayment Amount with respect to the payment of benefits shall be the smallest
such amount, if any, as shall be required to be paid to the Company so that your
net after-tax proceeds with respect to any payment of benefits (after taking
into account the payment of the Excise Tax and all other applicable taxes
imposed on such payment) shall be maximized. The Repayment Amount with respect
to the payment of benefits shall be zero if a Repayment Amount of more than zero
would not result in your net after-tax proceeds with respect to the payment of
such benefits being maximized. If the Excise Tax is not eliminated pursuant to
this paragraph, you shall pay the Excise Tax.


(e)           Notwithstanding any other provision of this Section, if (i) there
is a reduction in the payment of benefits as described in this Section, (ii) the
IRS later determines that you are liable for the Excise Tax, the payment of
which would result in the maximization of your net after-tax proceeds
(calculated as if your benefits had not previously been reduced), and (iii) you
pay the Excise Tax, then the Company shall pay to you those benefits which were
reduced pursuant to this section contemporaneously or as soon as
administratively possible after you pay the Excise Tax so that your net
after-tax proceeds with respect to the payment of benefits is maximized.


12.           NOTICES.  Any notices provided for in your option or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by mail by the Company to you, five (5) days
after deposit in the United States mail, postage prepaid, addressed to you at
the last address you provided to the Company.


13.           GOVERNING PLAN DOCUMENT.  Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your option and
those of the Plan, the provisions of the Plan shall control.




[Remainder of page intentionally left blank]

 
8

--------------------------------------------------------------------------------

 

This Option Agreement has been executed by the undersigned as of the date set
forth in the Grant Notice.


 
OPTIONHOLDER:
 
ADAMIS PHARMACEUTICALS CORPORATION
         
By:
 
Signature
   
Signature
               
Date:   
   
Title:   
                     
Residence Address:   
   
Date:
                         

 
 
9

--------------------------------------------------------------------------------

 
 
ATTACHMENT II
 
 
2009 EQUITY INCENTIVE PLAN

 
10

--------------------------------------------------------------------------------

 
 
ATTACHMENT III
 
 
NOTICE OF EXERCISE

 
11

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
 
ADAMIS PHARMACEUTICALS CORPORATION
2658 Del Mar Heights Rd., #555
Del Mar, CA 92014



 
Date of Exercise:    
 

 
 
Ladies and Gentlemen:
 
This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.
 

 
Type of option (check one):
Incentive o
 
Nonstatutory o
           
Stock option grant date:
                 
Number of shares as to which option is exercised:   
                 
Certificates to be issued in name of:
                 
Exercise price per share:
$
                   
Total exercise price:
$
                   
Payment delivered herewith:
$   
                   
Form of payment:
o
Cash or check
   
o
Pursuant to a Regulation T program (cashless exercise) if the shares are
publicly traded
   
o
Delivery of already-owned shares if the shares are publicly traded
   
o
Net exercise if the Company has established procedures for net exercise


 
12

--------------------------------------------------------------------------------

 
 
By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2009 Equity Incentive Plan, (ii) to provide
for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option, and
(iii) if this exercise relates to an incentive stock option, to notify you in
writing within fifteen (15) days after the date of any disposition of any of the
shares of Common Stock issued upon exercise of this option that occurs within
two (2) years after the date of grant of this option or within one (1) year
after such shares of Common Stock are issued upon exercise of this option.
 
I agree that, if required by the Company (or a representative of the
underwriters) in connection with an underwritten registration of the offering of
any securities of the Company under the Securities Act, I will not sell or
otherwise transfer or dispose of any shares of Common Stock or other securities
of the Company during such period following the effective date of the
registration statement of the Company filed under the Securities Act as may be
requested by the Company or the representative of the underwriters. I further
agree that the Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such period.
 
 
SUBMITTED BY:
 
ACCEPTED BY:
         
ADAMIS PHARMACEUTICALS CORPORATION
               
By:
 
Printed Name
   
Signature
                   
Title:   
                     
Date:
 
Signature
     


 
13